                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


    LORITA SAVOIE, ET AL.                                       CIVIL ACTION
                                                                NO. 15-1220

    VERSUS                                                      SECTION: J(3)

                                                                JUDGE BARBIER
    HUNTINGTON INGALLS, ET AL.
                                                                MAG. JUDGE DOUGLAS

                                    ORDER & REASONS

        Before the Court is the Avondale Interests’1 Motion for Partial Summary

Judgment on Wrongful Death Claims (Rec. Doc. 238), Plaintiffs’ opposition

(Rec. Doc. 323), and the Avondale Interests’ reply (Rec. Doc. 479). Because Plaintiffs’

wrongful death claims against the Avondale Interests are barred by the Longshore

and Harbor Workers’ Compensation Act (“LHWCA”), the Court will grant the motion

and dismiss with prejudice Plaintiffs’ wrongful death claims. Furthermore, and in

accordance with the Court’s prior ruling that Travelers Indemnity Company is

entitled to the same relief as its insureds (Rec. Doc. 467), the Court will also dismiss

Plaintiffs’ wrongful death claims against Travelers Indemnity Company.




1  The “Avondale Interests” are Huntington Ingalls Incorporated (f/k/a Northrop Grumman
Shipbuilding, Inc., f/k/a Northrop Grumman Ship Systems, Inc., f/k/a Avondale Industries, f/k/a
Avondale Shipyards, Inc., and f/k/a Avondale Marine Ways, Inc.) (“Avondale”), Albert L. Bossier, Jr.,
J. Melton Garrett, and OneBeacon America Insurance Company and Pennsylvania General Insurance
Company, in their capacities as alleged insurers of James Bull, C. Edwin Hartzman, Hettie “Dawes”
Eaves, Henry “Zac” Carter, John McCue, and Ewing Moore.
                                  BACKGROUND

       The Court assumes the reader’s familiarity with this case and provides only a

brief account of the relevant facts and procedural history. Joseph B. Savoie, Jr.

worked at Avondale Shipyards from approximately 1948 through 1995. In July of

2014, Savoie was diagnosed with mesothelioma. Soon thereafter he filed this action

against the Avondale Interests and other defendants, claiming his work at Avondale

Shipyards exposed him to asbestos fibers that eventually caused him to develop

mesothelioma. Savoie passed away on September 15, 2014, and his survivors were

substituted as plaintiffs.

       Plaintiffs’ amended petition asserts both survival and wrongful death claims.

The instant motion seeks dismissal of Plaintiffs’ wrongful death claims against the

Avondale Interests, but not the survival claim. (Rec. Doc. 238). In an earlier decision

in this case, the Court granted the Avondale Interests’ Motion for Partial Summary

Judgment Seeking Dismissal of All Intentional Tort, Fraud, and Concealment

Claims. (Rec. Doc. 390, granting Rec. Doc. 269). That decision bears significantly on

the outcome here, as explained below.

                                   DISCUSSION

       Summary judgment is proper when there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a).

       Under Louisiana law, wrongful death claims are controlled by the applicable

law and jurisprudence in effect at the time of death. Walls v. Am. Optical Corp., 98-




                                          2
0455 (La. 9/8/99), 740 So. 2d 1262, 1270. At the time of Savoie’s death in 2014, the

LHWCA covered employees who satisfied that Act’s situs and status elements, per

the 1972 Amendments to the LHWCA. See Herb’s Welding, Inc. v. Gray, 470 U.S. 414,

415-16 (1985). The status element requires that the employee be “engaged in

maritime employment, including any longshoreman or other person engaged in

longshoring operations, and any harbor-worker including a ship repairman,

shipbuilder, and ship-breaker . . . .” 33 U.S.C. § 902(3). Situs under the LHWCA is

met when the “disability or death results from an injury occurring upon the navigable

waters of the United States (including any adjoining pier, wharf, dry dock, terminal,

building way, marine railway, or other adjoining area customarily used by an

employer in loading, unloading, repairing, dismantling, or building a vessel).” 33

U.S.C. § 903(a).

       The Avondale Interests argue that Savoie’s work for Avondale constituted ship

repair and shipbuilding under the LHWCA, which satisfies the status element. They

further argue that the place where Savoie was allegedly exposed to asbestos,

Avondale Shipyards, satisfies the LHWCA’s situs element. Plaintiffs do not dispute

that Savoie meets the LHWCA’s situs and status elements.2 Accordingly, the Court

finds that for purposes of Plaintiffs’ wrongful death claims, Savoie was covered by the

LHWCA.




2As explained below, Plaintiffs argue instead that LHWCA coverage is irrelevant because the LHWCA
does not bar their intentional tort claims. (See Pls. Opp’n at 10-13, Rec. Doc. 323).


                                               3
        Having established LHWCA coverage, the Avondale Interests further argue

that §§ 905(a) and 933(i) of the LHWCA immunizes them against Plaintiffs’ wrongful

death tort claims.3 Plaintiffs counter that they assert intentional torts, which the

LHWCA does not preclude.

        Some courts have recognized a narrow exception to LHWCA immunity for

intentional torts. See, e.g., Houston v. Bechtel Assocs. Prof’l. Corp., 522 F. Supp. 1094,

1096 (D.D.C. 1981). In Johnson v. Odeco Oil & Gas Co., 864 F.2d 40, 44 & n.1 (5th

Cir. 1989), the Fifth Circuit acknowledged that such an exception might exist, but

declined to decide that issue because there was no evidence of wrongful conduct

beyond negligence. This Court previously granted the Avondale Interests’ partial

motion for summary judgment and dismissed with prejudice Plaintiffs’ intentional

tort claims. (Rec. Doc. 390). Similar to Johnson, then, this Court need not decide

whether intentional torts are outside the scope of the LHWCA’s exclusivity

provisions. Even if there is an exception to LHWCA immunity for intentional torts,

that exception would not apply to Plaintiffs’ wrongful death claims against the

Avondale Interests.

        For these reasons, Plaintiffs’ wrongful death claims against the Avondale

Interests are precluded by the LHWCA and will be dismissed with prejudice.



3 See 33 U.S.C. § 905(a) (“The liability of an employer prescribed in section 904 of this title shall be
exclusive and in place of all other liability of such employer to the employee, his legal representative,
husband or wife, parents, dependents, next of kin, and anyone otherwise entitled to recover damages
from such employer at law or in admiralty on account of such injury or death . . . .”); 33 U.S.C. § 933(i)
(“The right to compensation or benefits under this chapter shall be the exclusive remedy to an
employee when he is injured, or to his eligible survivors or legal representatives if he is killed, by the
negligence or wrong of any other person or persons in the same employ: Provided, That this provision
shall not affect the liability of a person other than an officer or employee of the employer.”).


                                                    4
Furthermore, this Court has ruled that Travelers Indemnity Company is entitled to

the same relief as its insureds—James Bull, C. Edwin Hartzman, Hettie “Dawes”

Eaves, Henry “Zac” Carter, John McCue and Ewing Moore. (Rec. Doc. 467).

Accordingly, the Court will also dismiss Plaintiffs’ wrongful death claims against

Travelers Indemnity Company.

                                 CONCLUSION

      For the reasons set forth above,

      IT IS ORDERED that the Avondale Interests’ Motion for Partial Summary

Judgment on Wrongful Death Claims (Rec. Doc. 238) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs’ wrongful death claims (but not the

survival claim) against the Avondale Interests and Travelers Indemnity Company

are DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 26th day of March, 2019.



                                             ____________________________________
                                                 United States District Judge




                                         5
